DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed September 8, 2022 have been received and entered into the case. Claims 2 and 20 are canceled; claims 1, 3 – 19 and 2 – 23 are pending; claims 9 – 19, 22 and 23 are withdrawn from consideration as being drawn to non elected subject matter.  Claims 1 and 3 – 8 have been considered on the merits insofar as they read on the elected species, GN146 (SEQ ID 4).

Election/Restrictions
Newly amended claim 1 recites an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Newly amended claim 1 appears to claim a pharmaceutical composition comprising an isolated lysin, or its fragments or variants, wherein the fragments or variants are a lysin modified with an antimicrobial peptide (SEQ ID 28, 29 or 30). This fusion peptide is considered a separate product, or invention, as compared to the originally presented and elected lysin polypeptide. 
Since applicant has received an action on the merits for the originally presented invention of an isolated lysin polypeptide, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, pharmaceutical compositions comprising the peptide modified lysin are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and its dependents are drawn to a pharmaceutical composition comprising “fragments” and “variants” of a lysin polypeptide that have at least 80% sequence identity to that polypeptide and lytic activity. The fragments and variants are claimed to comprise amino acid substitutions K99D and R115H. The specification fails to describe any amino acid substitution as claimed, as the elected species of GN146 (SEQ ID 4) does not have K (lys) in position 99 or R (arg) in position 115. Rather these positions are disclosed as L (leu) and P (pro), respectively. It is noted that none of the additionally recited sequences include the claimed substitutions (SEQ ID 6 recites V (val) and L (leu); SEQ ID 7 recites V (val) and N (asn); SEQ ID 8 recites P (pro) and L (leu); SEQ ID 9 recites L (leu) and P (pro). It is noted that the specification describes the recited substitution as one based from a different lysin, resulting in the GN146 (SEQ ID 4) (0070).
This is a new matter rejection.


The previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn due to applicant’s amendment requiring a particular variant.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependents are drawn to a pharmaceutical composition however are rendered vague and indefinite for reciting the instant amino acid substitutions since the neither the elected species (GN 146, SEQ ID 4) nor the non-elected species contain K (lys) in position 99 or R (arg) in position 115. Thus, it is unclear what specific substitution is required by the claim.


Claim Interpretation
The claims are drawn to a pharmaceutical composition comprising an isolated lysin polypeptide having a particular sequence (SEQ ID 4, 6, 7, 8 or 9), as well as fragments or variant thereof, wherein the fragments or variants comprise a particular substitution. As indicated by the rejections above, it is unclear what these substitutions are required to be since none of the sequences include the claimed amino acids at the claimed position. Thus, for search purposes only, the claims are construed as drawn to only the recited sequence, undefined fragments or undefined variants, wherein the fragments or variants have at least 80% sequence identity with the claimed sequence.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 – 8 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Schuch et al. (WO 2017/049233 A2, cited on IDS filed 06.22.2020, FPD #1, referenced by US 10744189).  
Regarding claim 1, Schuch teaches pharmaceutical compositions comprising isolated lysin polypeptides with an amino acid sequence having 80 – 95% identity to SEQ ID 3, or fragments thereof, wherein the polypeptide or fragment has lysin activity, inhibits growth/reduces population/kills Pseudomonas aeruginosa (a gram negative bacteria); and a pharmaceutical carrier (col.2 line 20-30).  Please note the disclosed SEQ ID 3 differs from the claimed GN 146 (SEQ ID 4) by only 2 amino acids (Table 3).
SEQ ID 4 (GN146) of the instant application:
MRTSQRGIDLIKSFEGLRLSAYQDSVGVWTIGYGTTRGVTRYMTITVEQA ERMLSNDIQRFEPELDRLAKVPLNQNQWDALMSFVYNLGAANLASSTLLD LLNKGDYQGAADQFPHWVNAGGKRLDGLVKRRAAERALFLEPLS
SEQ ID 3 (GN4) of Schuch:
MRTSQRGIDLIKSFEGLRLSAYQDSVGVWTIGYGTTRGVTRYMTITVEQA ERMLSNDIQRFEPELDRLAKVPLNQNQWDALMSFVYNLGAANLASSTLLK LLNKGDYQGAADQFPRWVNAGGKRLDGLVKRRAAERALFLEPLS
Regarding claim 3, Schuch teaches the pharmaceutical compositions in the forms of a solution, suspension, emulsion, inhalable powder, aerosol, and spray (col.2 line 35-37).
Regarding claim 4, the pharmaceutical compositions may further include antibiotics suitable for treating gram negative bacterial infections (col.2 line 37-40).
Regarding claims 5 and 7 – 8, vectors are disclosed comprising the polypeptides comprising nucleic acids that encode for the lysin polypeptide or a complementary sequences thereof, and exhibits the claimed activity (col.2 line 41-51); their inclusion in a host cell (col.21 line 64 – col.22 line 23); and wherein the nucleic acid is a cDNA sequence (col.2 line 63-64).
Regarding claim 6, recombinant expression vectors are disclosed comprising nucleic acids encoding the lysin polypeptide which are operatively linked to a heterologous promoter and exhibit the claimed activity (col.2 line 52-63).
The reference anticipates the claimed subject matter.

Response to Arguments
Applicant argues that the prior art does not teach the claimed SEQ ID 4 or the specific fragments or variants claimed. Applicant argues that the claimed substitution results in a reduced pI in the lysin polypeptide which facilitates outer membrane penetration of bacteria, and/or reduces sensitivity to human serum.
However, these arguments fail to persuade since the claims do not require the argued substitutions. It is noted that the claims are not limited to these substitutions (presumably GN146, SEQ ID 4), but also undefined fragments or variants thereof. As such, the arguments are not commensurate in scope with the claimed invention.
For these reasons, the claims remain rejected.


Allowable Subject Matter
The elected species, GN146 (SEQ ID 4) has been found to be free of the art. As such, pursuant to MPEP 803.02 III.A and C.2, a search has been extended to include the following additional species: GN156 (SEQ ID 6), GN92 (SEQ ID 7), GN54 (SEQ ID 8), and GN202 (SEQ ID 9). Each of these specific sequences have been determined free of the art. 
Please note that the search has not been extended to the specified amino acid substitutions (due to lack of description, indefiniteness, and claim interpretation as stated above) or the antimicrobial peptide modified lysin (considered to be a different product, as indicated above). 
Please further note that fragments or variants of these specific sequences have not been determined free of the art. Under the claim interpretation as stated above, SEQ ID 3 disclosed in Schuch has been determined 90% identical to the instant SEQ ID 6; 83% identical to the instant SEQ ID 7; 84% identical to the instant SEQ ID 8; and 88.6% identical to the instant SEQ ID 9. This indicates that the claims as interpreted read on the cited prior art for the same reasons as indicated above.
Applicant is reminded that pursuant to the procedures set forth in the Official Gazette notice dated March 26, 1996 (1184 O.G. 86), claims directed to the process of making or using the patentable product, previously withdrawn from consideration as a result of a restriction requirement are subject to being rejoined if they include all the limitations of the allowable product.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699